05/18/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                January 12, 2021 Session

                  STATE OF TENNESSEE v. COREY FOREST

                   Appeal from the Circuit Court for Maury County
                          No. 24034 David L. Allen, Judge
                      ___________________________________

                           No. M2020-00329-CCA-R3-CD
                       ___________________________________

Following a bench trial, the trial court judge convicted the Defendant, Corey Forest, of
possession of over .5 grams of cocaine with intent to sell and possession of a firearm during
the commission of a dangerous felony and imposed an effective sentence of eleven years
in the Tennessee Department of Correction. On appeal, the Defendant asserts that the trial
court erred when it denied his motion to suppress evidence found during a search of his
vehicle. After review, we affirm the trial court’s judgments.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

ROBERT W. WEDEMEYER, J., delivered the opinion of the court, in which ROBERT L.
HOLLOWAY, JR., and TIMOTHY L. EASTER, JJ., joined.

John S. Colley, III, Columbia, Tennessee, for the appellant, Corey Forest.

Herbert H. Slatery III, Attorney General and Reporter; T. Austin Watkins, Assistant
Attorney General; Brent A. Cooper, District Attorney General; and Adam Davis, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                        OPINION
                                         I. Facts

       This case arises from a stop of the Defendant’s vehicle on April 8, 2014, and the
subsequent search of the Defendant’s vehicle during which law enforcement officers found
cocaine, marijuana, and a handgun. Consequently, a Maury County grand jury indicted
the Defendant in February 2015 for possession of twenty-six grams or more of cocaine
with intent to sell in a drug-free zone, simple possession of marijuana, and unlawful
possession of a firearm during the commission of a dangerous felony. The Defendant filed
a motion to suppress that is the subject of this appeal; however, this is the third time this
case has been before this court, so we begin with a brief procedural history before
summarizing the evidence relevant to the Defendant’s appeal.

                                      A. Procedural History

       On April 29, 2015, the Defendant filed an unsuccessful motion to suppress that is
the subject of this appeal and thereafter entered a guilty plea, reserving a certified question
of law regarding the suppression issue. On appeal, this court dismissed the claim because
the certified question of law was overbroad and lacked specificity. State v. Corey Forest,
No. M2016-00463-CCA-R3-CD, 2017 WL 416 290, at *5 (Tenn. Crim. App., at Nashville,
Jan. 31, 2017), no perm. app. filed.

       The Defendant then filed a successful petition for post-conviction relief, alleging
that his attorney provided ineffective assistance by improperly reserving the certified
question of law. The trial court found that the Defendant had received ineffective
assistance of counsel and vacated the judgments from the guilty plea. The Defendant again
entered a guilty plea, reserving a corrected certified question of law on his suppression
issue. On appeal, this court vacated the trial court’s order for failure to follow the post-
conviction procedures and dismissed the appeal for lack of jurisdiction. State v. Corey
Forest, No. M2017-01126-CCA-R3-CD, 2018 WL 4057813, at *4 (Tenn. Crim. App.,
Nashville, Aug. 27, 2018), no perm. app. filed.

        On remand, the trial court appointed new counsel who filed an amended petition for
post-conviction relief alleging that trial counsel was ineffective. After an evidentiary
hearing, the trial court granted post-conviction relief. This time, the Defendant elected a
bench trial where he was convicted of possession of over .5 grams of cocaine with intent
to sell, and possession of a firearm during the commission of a dangerous felony.1 The
Defendant timely filed this appeal challenging the trial court’s denial of his April 29, 2015
suppression motion.

                                      B. Motion to Suppress

       The Defendant’s April 29, 2015 motion to suppress, contended, among other things,
that the City of Columbia police officer lacked jurisdiction to act outside the City of
Columbia, that police officers illegally stopped his vehicle, and that any evidence derived
from the subsequent search of his vehicle should be suppressed. As relevant to this appeal,
we summarize the evidence from the 2015 suppression hearing and the subsequent 2020
bench trial.
        1
          Before the trial began, the State announced that it would not be pursing the drug-free zone
enhancement in Count 1 and entered a “noll[e]” as to the simple possession of marijuana in Count 2. After
the evidence had been presented, the State moved to amend Count 1 of the indictment from possession of
26 grams or more (Class A felony) to possession of over .5 grams or more (Class B felony).
                                                  -2-
                        1. August 7, 2015 Suppression Hearing

        Columbia Police Department Officer Neylan Barber testified that he stopped the
Defendant’s vehicle for speeding on April 18, 2014. Officer Barber followed the
Defendant’s vehicle as part of a drug investigation. The Narcotics Task Force had received
information that drugs were being sold at an apartment complex located near Columbia
State Community College, and law enforcement had observed suspicious patterns of
activity at the identified residence. During the two-day surveillance of the apartment,
police officers observed the Defendant at the residence multiple times and, each time he
left the residence, there was a steady increase in the number of people to and from the
residence. The narcotics task force confirmed that narcotics were being sold from the
particular residence the Defendant frequented over those two days, based upon stops of
individuals leaving the residence.

        Based upon these observations, law enforcement decided to stop the Defendant’s
vehicle. At the direction of Narcotics Task Force Lieutenant James Shannon, Officer
Barber followed the Defendant’s vehicle from the apartment complex. Officer Barber
believed that he had reasonable suspicion to stop the Defendant at this point based upon
the Defendant’s suspected involvement in the drug operation; however, he waited for a
traffic violation before stopping the Defendant. Officer Barber paced the Defendant, who
was driving sixty miles per hour in a fifty-five mile per hour zone. The speed limit dropped
to fifty miles per hour and the Defendant maintained his speed so Officer Barber initiated
a traffic stop based upon speeding. A video recording of the stop indicated that the stop
was initiated at 10:17 p.m. The Defendant provided Officer Barber with a driver’s license
and proof of insurance but was unable to provide his registration at that time.

        Officer Barber testified that the Defendant also provided him with a handgun carry
permit. When the Defendant retrieved these items from his wallet, Officer Barber observed
what appeared to be a “couple hundred dollars” in twenty-dollar bills in the Defendant’s
wallet. Officer Barber described how, as shown in the video, he left the Defendant’s
vehicle and returned to his police vehicle to run the Defendant’s license through the NCIC
database and through the Tennessee State Portal system to check for outstanding warrants.
Officer Barber then returned to the Defendant’s vehicle at 10:22 p.m. to get the Defendant’s
registration from him. As Officer Barber returned to his vehicle Trooper Kilpatrick arrived
with a K-9 officer (narcotic drug dog). The time on the video recording indicated 10:23
p.m. Officer Barber stated that when another officer at the scene asked the Defendant
where he was coming from, he stated that he had been at Buffalo Wild Wings prior to the
traffic stop. Officer Barber knew this to be untrue because he had followed the Defendant
from a “known drug house” at the apartment complex.

                                           -3-
       When Officer Barber returned the Defendant’s paperwork to him, Officer Barber
asked for consent to search the Defendant’s vehicle. He suspected that the Defendant was
in possession of illegal narcotics based on the following facts: the residence from which
the Defendant had come, the amount of cash in lower denominations in his wallet, his
frequenting the suspected residence over the course of the two-day surveillance period, the
subsequent increase in traffic to and from the residence following the Defendant’s
presence, and the Defendant lying about where he had come from during the traffic stop.
The Defendant refused to consent to a search, and Officer Barber informed him that the K-
9 officer was going to perform a search around his vehicle to check for illegal narcotics at
10:25 p.m. The K-9 officer approached the Defendant’s vehicle at 10:25 p.m. and
thereafter indicated the presence of drugs in the Defendant’s vehicle. A subsequent search
revealed five smaller bags of cocaine inside a larger bag, totaling 30.92 grams of cocaine,
found inside the sunroof enclosure.

        On cross-examination, Officer Barber agreed that, although he observed increased
foot traffic to and from the apartment while the Defendant’s vehicle was present, he did
not observe any drug transactions during the two-day surveillance of the apartment.
Lieutenant Shannon instructed Officer Barber, who drove a marked police car, to follow
the Defendant from the apartment complex and “find a traffic stop” on him. Officer Barber
testified that he left the Columbia city limit in Maury County at some point while he was
following the Defendant. Officer Barber testified that he was less than a mile from crossing
into Lawrence County when he activated his emergency lights.

       Officer Barber testified that he measured the Defendant’s speed by “pacing” his
vehicle, gauging the Defendant’s vehicle’s speed against his own. Officer Barber stated
that he stopped the Defendant’s vehicle with no intention of writing him a speeding ticket,
and that it was a “pre-textual stop” based on Officer Barber’s belief that the Defendant’s
vehicle contained illegal narcotics. When he stopped the Defendant’s vehicle, Officer
Barber knew that the K-9 officer was en route to the scene. Officer Barber agreed that,
before he stopped the Defendant, he received a radio transmission informing him that the
Defendant’s driver’s license was “clear,” but no mention was made about the Defendant’s
registration or whether he had any outstanding warrants.

       Officer Barber agreed that when the K-9 officer arrived at the scene, he “abandoned”
the pretext of writing the Defendant a speeding ticket and furthered the investigation into
the narcotics instead. Officer Barber clarified that confirmation of drugs being sold from
the identified residence in the apartment complex came from statements given to police by
people who were stopped after leaving the apartment and who were also in possession of
drugs.

       On redirect-examination, Officer Barber stated that he was “confident” that the
                                           -4-
Defendant was traveling sixty miles per hour in a fifty mile per hour zone when Officer
Barber initiated the traffic stop.

       Trooper Michael Kilpatrick testified that he worked for the Tennessee Highway
Patrol and that his K-9 performed a “drug sniff” on the Defendant’s vehicle. Trooper
Kilpatrick testified that he received the call to bring the K-9 to the traffic stop before the
Defendant’s vehicle was actually stopped. He was on the scene for less than a minute
before the K-9 drug sniff was performed.

       On cross-examination, Trooper Kilpatrick stated that he was not sure how long it
took him to arrive at the scene after he received the call to assist. He denied that other
officers were “waiting around” for him; he stated Officer Barber and the Defendant were
“conducting business” when he arrived.

        On redirect-examination, Trooper Kilpatrick stated that he received the call to assist
in a traffic stop of the Defendant’s vehicle “in case” a stop was made. He denied that there
was any “definiteness” to the call.

       The trial court questioned Officer Barber further about the traffic stop. Officer
Barber stated that he had the paperwork available to write the Defendant a speeding ticket
but that he gave him a warning to slow down in order to be “lenient” on him. The trial
court denied the Defendant’s motion making the following findings:

              The Court does find this is the most extreme example of a pre-textual
       stop that this Judge has ever seen where an officer in a marked car along with
       one or two additional city officers follows the suspect 15 or 20 miles beyond
       the municipal limits of the City of Columbia and finally stops the car within
       a quarter of a mile of leaving the county. And I’ve had a case where an off-
       duty officer stopped a car north of Pulaski when that officer was maybe on
       his way home. But it was a car weaving all over the road, a DUI stop, and
       one that did result in an arrest.

              ....

               The Court noted in the video that the vehicle was stopped at about
       [10:17 p.m.]. That the dog arrives at the driver’s side of the vehicle at [10:26
       p.m.]. . . . But you can actually see [Trooper Kilpatrick] and the dog within
       nine minutes or so after the stop. There is less expectation of privacy in a
       vehicle situation. And as the State argues, the Court’s not impressed with
       the separate indicia of suspicion relied upon by Officer Barber, but may be
       taken together along with what he knew about the Columbia [apartment
                                            -5-
        complex] residence and other circumstances. The nine minute period of
        detention [of the Defendant] was not unreasonable.

               Again, it’s a borderline case, because the Court is not impressed with
        the [drug] dog’s conduct in indicating any sort of certainty of [drug] scent. .
        . . The Court finds that Tennessee cases would permit it and that [Rodriguez
        v. U.S., 135 S. Ct. 1609 (2015)] does not seem to prohibit such officer
        conduct. Therefore, the Court finds the period of detention was reasonable
        and not constitutionally defective under both the State and Federal
        Constitutions. But like I say, it’s the most extreme pre-textual stop I’ve ever
        seen.

                                2. February 24, 2020 Bench Trial

       Columbia Police Department Officer2 Jeff Seagroves testified about his
involvement in this case. After receiving information about narcotics being sold out of a
specific apartment in Jackson Manor apartment complex, the Narcotics Unit conducted
surveillance. During the surveillance, law enforcement observed the Defendant’s vehicle,
a Cadillac Escalade, arrive at the apartment. After the Defendant left, “traffic” increased
to the apartment and people who were stopped by law enforcement leaving the apartment
“had purchased illegal narcotics.” Law enforcement witnessed the Defendant’s arrival and
departure several times with the same resulting activity. Based upon this activity,
investigators believed the Defendant was supplying the apartment with narcotics.

       Officer Seagroves was also present at the April 18, 2014 traffic stop and observed
Officer Barber engage in the “normal procedures for the traffic stop.” As Officer Barber
did so, Trooper Kilpatrick arrived with the K-9 officer.

       Officer Barber also testified at the Defendant’s trial. His testimony was largely
consistent with his testimony from the suppression hearing. He clarified that in the area
where the Defendant was driving and ultimately arrested, there was a posted sixty-five mile
per hour zone that changed to a fifty-five mile per hour zone and then to a fifty mile per
hour zone. The Defendant drove sixty miles per hour in the fifty-five mile per hour zone
and continued to do so in the fifty mile per hour zone. Officer Barber additionally testified
that when he approached the Defendant’s vehicle, the Defendant, who was alone, appeared
nervous and had “labored breathing.” Officer Barber requested the Defendant’s license,
registration, and insurance; however, the Defendant could only produce his license and
insurance. As the Defendant opened his wallet to get his license, Officer Barber noted

        2
          Officer Seagroves worked as a Narcotics Investigator at the time of the traffic stop but had been
since reassigned as a Task Force Officer for the Drug Enforcement Administration.
                                                  -6-
numerous twenty-dollar bills, later determined to be $382 in US currency, in the
Defendant’s wallet, which further raised suspicion. While the Defendant continued to
search for his registration, Officer Barber returned to his police car to “run [the
Defendant’s] information.” When he returned to the Defendant’s vehicle, the Defendant
produced his registration. As Officer Barber walked back to his car to check the
registration, Trooper Kilpatrick arrived with the K-9 officer. Also, Officer Barber learned
from another officer that the Defendant had told him that “he had just come from Buffalo
Wild Wings.” Officer Barber knew this information to be untrue because he had followed
the Defendant from the Jackson Manor Apartments. Officer Barber checked the
Defendant’s vehicle registration and then returned to the Defendant’s vehicle and asked for
consent to search. The Defendant declined to give consent, and the K-9 officer conducted
a “drug sniff” search.

       Following the bench trial, the trial court found the Defendant guilty of possession
of over .5 grams of cocaine with intent to sell and possession of a firearm during the
commission of a dangerous felony. The trial court imposed an effective sentence of eleven
years in the Tennessee Department of Correction. It is from these judgments that the
Defendant appeals.

                                         II. Analysis

       On appeal, the Defendant asserts that the trial court erred when it denied his motion
to suppress. Specifically, he argues that there was not probable cause for the traffic stop
and that the traffic stop was unreasonably prolonged due to the arrival of the K-9 officer.
The State responds that the officer initiated the traffic stop based upon the Defendant
exceeding the posted speed limit, providing probable cause for the stop and that the
duration of the stop was reasonable. We agree with the State.

       Our standard of review for a trial court’s findings of fact and conclusions of law on
a motion to suppress evidence is set forth in State v. Odom, 928 S.W.2d 18 (Tenn. 1996).
Under this standard, “a trial court’s findings of fact in a suppression hearing will be upheld
unless the evidence preponderates otherwise.” Id. at 23. As is customary, “the prevailing
party in the trial court is afforded the ‘strongest legitimate view of the evidence and all
reasonable and legitimate inferences that may be drawn from that evidence.’” State v.
Carter, 16 S.W.3d 762, 765 (Tenn. 2000) (quoting State v. Keith, 978 S.W.2d 861, 864
(Tenn. 1998)). Nevertheless, this Court reviews de novo the trial court’s application of the
law to the facts, without according any presumption of correctness to those conclusions.
See State v. Walton, 41 S.W.3d 75, 81 (Tenn. 2001); State v. Crutcher, 989 S.W.2d 295,
299 (Tenn. 1999). The trial court, as the trier of fact, is able to assess the credibility of the
witnesses, determine the weight and value to be afforded the evidence, and resolve any
conflicts in the evidence. Odom, 928 S.W.2d at 23. In reviewing a trial court’s ruling on
                                              -7-
a motion to suppress, an appellate court may consider the evidence presented both at the
suppression hearing and at the subsequent trial. State v. Henning, 975 S.W.2d 290, 299
(Tenn. 1998).

       The Fourth Amendment to the United States Constitution provides that “[t]he right
of the people to be secure in their persons . . . against unreasonable searches and seizures,
shall not be violated, and no [w]arrants shall issue, but upon probable cause.” U.S. Const.
amend. IV. “The purpose of the prohibition against unreasonable searches and seizures
under the Fourth Amendment is to ‘safeguard the privacy and security of individuals
against arbitrary invasions of government officials.’” State v. Yeargan, 958 S.W.2d 626,
629 (Tenn. 1997) (quoting Camara v. Municipal Court, 387 U.S. 523, 528 (1967)).

       Likewise, Article I, Section 7 of the Tennessee Constitution provides that “the
people shall be secure in their persons . . . from unreasonable searches and seizures.” Tenn.
Const. art. I, § 7. This Court has stated that the Tennessee Constitution’s search and seizure
provision “is identical in intent and purpose with the Fourth Amendment.” Sneed v. State,
423 S.W.2d 857, 860 (Tenn. 1968); see also, e.g., State v. Scarborough, 201 S.W.3d 607,
622 (Tenn. 2006). Accordingly, “under both the federal and state constitutions, a
warrantless search or seizure is presumed unreasonable, and evidence discovered as a result
thereof is subject to suppression unless the State demonstrates that the search or seizure
was conducted pursuant to one of the narrowly defined exceptions to the warrant
requirement.” Yeargan, 958 S.W.2d at 629 (citing Coolidge v. New Hampshire, 403 U.S.
443, 454-55 (1971); State v. Bartram, 925 S.W.2d 227, 229-30 (Tenn.1996)).

        There are three levels of police-citizen interactions: (1) a full-scale arrest, which
must be supported by probable cause in order to be valid; (2) a brief investigatory detention,
which must be supported by a reasonable suspicion, based upon specific and articulable
facts, of criminal wrong-doing; and (3) a brief “encounter” which requires no objective
justification. State v. Day, 263 S.W.3d 891, 901 (Tenn. 2008). Moreover, the distinction
between a stop based on probable cause and a stop based on reasonable suspicion is not
simply academic. Reasonable suspicion will support only a brief, investigatory stop. See
Terry v. Ohio, 392 U.S. 1, 27-29 (1968); see also United States v. Bentley, 795 F.3d 630,
633 (7th Cir. 2015) (noting the necessity to “distinguish between stops based on reasonable
suspicion and those based on probable cause [because] [t]he latter are not subject to the
scope and duration restrictions of Terry”).

       A reasonable basis for a stop is something more than an “inchoate and
unparticularized suspicion or ‘hunch.’” Terry, 392 U.S. at 27. “The evaluation [of
reasonable suspicion] is made from the perspective of the reasonable officer, not the
reasonable person.” State v. Smith, 484 S.W.3d 393, 402 (Tenn. Feb. 11, 2016) (citing
United States v. Quintana-Garcia, 343 F.3d 1266, 1270 (10th Cir. 2003); and United States
                                            -8-
v. Valdez, 147 Fed. Appx. 591, 596 (6th Cir. 2005)). Moreover, because a court reviews
the validity of a stop from a purely objective perspective, the officer’s subjective state of
mind is irrelevant, see Brigham City, Utah v. Stuart, 547 U.S. 398 (2006), and the court
may consider relevant circumstances demonstrated by the proof even if not articulated by
the testifying officer as reasons for the stop, see Smith, 484 S.W.3d at 402 (citing City of
Highland Park v. Kane, 372 Ill. Dec. 26, 991 N.E.2d 333, 338 (Ill. App. Ct. 2013)
(recognizing that, “[i]n analyzing whether a stop was proper, a court is not limited to bases
cited by the officer for effectuating the stop” (citing Whren v. United States, 517 U.S. 806,
813 (1996)); see also State v. Huddleston, 924 S.W.2d 666, 676 (Tenn. 1996) (recognizing
that an officer’s subjective belief that he did not have enough evidence to obtain a warrant
is irrelevant to whether or not probable cause actually existed”)). Additionally, if the
defendant attempts to suppress evidence collected during the challenged stop, the state is
not limited in its opposing argument to the grounds ostensibly relied upon by the officer if
the proof supports the stop on other grounds. Smith, 484 S.W.3d at 402 (citing State v.
Tague, 676 N.W.2d 197, 201 (Iowa 2004)).

        Furthermore, it is well settled that: “Probable cause”—the higher standard necessary
to make a full-scale arrest - means more than bare suspicion: “Probable cause exists where
‘the facts and circumstances within their [the officers’] knowledge, and of which they had
reasonably trustworthy information, [are] sufficient in themselves to warrant a man of
reasonable caution in the belief that’ an offense has been or is being committed.” Brinegar
v. United States, 338 U.S. 160 (1949) (quoting Carroll v. United States, 267 U.S. 132
(1925)). “This determination depends upon ‘whether at that moment the facts and
circumstances within [the officers’] knowledge and of which they had reasonably
trustworthy information were sufficient to warrant a prudent man in believing that the
petitioner had committed or was committing an offense.’” Goines v. State, 572 S.W.2d
644, 647 (Tenn. 1978) (quoting Beck v. Ohio, 379 U.S. 89 (1964)). “In dealing with
probable cause, . . . we deal with probabilities. These are not technical; they are the factual
and practical considerations of everyday life on which reasonable and prudent men, not
legal technicians, act.” Brinegar, 338 U.S. at 175; See Day, 263 S.W.3d at 902-03.

       Here, Officer Barber had reasonable suspicion to stop the Defendant based upon
evidence gathered during the two-day surveillance of an apartment that the Defendant had
frequented; however, Officer Barber chose to wait and make a traffic stop. Officer Barber
observed the Defendant driving sixty miles per hour in both a fifty-five mile per hour zone
and a fifty-mile per hour zone. It is an offense for a motorist to exceed the applicable speed
limit. See T.C.A. § 55-8-152 (2012). This court has held that a police officer’s traffic stop
will pass constitutional muster if the officer has “probable cause” to believe that the
motorist has committed a traffic offense. See State v. Vineyard, 958 S.W.2d 730, 736
(Tenn. 1997) (holding that officers’ observation of defendant’s violations of traffic laws
created probable cause to stop defendant); see also United States v. Barry, 98 F.3d 373,
                                             -9-
376 (8th Cir.1996) (recognizing that even minor traffic violations create probable cause to
stop the driver). Accordingly, Officer Barber had probable cause for the traffic stop.

       The Defendant complains that the stop was merely a pretext for a narcotics
investigation. An officer’s subjective motivation for making a traffic stop, however, does
not invalidate a stop. See Whren, 517 U.S. at 813 (a traffic violation arrest is not rendered
invalid by the fact the stop was a pretext for a narcotics investigation). Officer Barber had
probable cause to believe the Defendant was violating the laws against speeding.

        The Defendant also complains that the stop and subsequent search were illegal
because Officer Barber was outside of his municipal jurisdiction at the time of the stop.
Tennessee Code Annotated section 40-7-109 (2018), provides authority for a private
person to make an arrest. This court has determined that officers have the authority to
arrest defendants under the private arrest statute, noting that a “police officer does not give
up the right to act as a private citizen when he is off duty or out of his jurisdiction.” State
v. Donnie Alfred Johnson, No. 02C01-9707-CC-00261, 1998 WL 464898, at *2 (Tenn.
Crim. App., at Jackson, Aug. 11, 1998), no perm. app. filed. Although this court had
repeatedly cautioned that when an officer acts under the private arrest statute, they do so at
their own peril. See State v. Horace Durham, No. 01C01-9503-CC-00056, 1995 WL
678811, at *2 (Tenn. Crim. App., at Nashville, Nov. 16, 1995), no perm. app. filed..

        Finally, the Defendant argues that the duration of the traffic stop was unreasonably
prolonged due to the use of a K-9 officer. If an officer’s initial stop of an individual is
justified, then it must next be determined whether the seizure and search of the individual
are “reasonably related in scope to the circumstances which justified the interference in the
first place.” Terry, 392 U.S. at 20. The detention “must be temporary and last no longer
than is necessary to effectuate the purpose of the stop.” Florida v. Royer, 460 U.S. 491,
500 (1983). “[T]he proper inquiry is whether during the detention, the police diligently
pursued a means of investigation that was likely to confirm or dispel their suspicions
quickly.” State v. Simpson, 968 S.W.2d 776, 783 (Tenn. 1998). If “the time, manner or
scope of the investigation exceeds” the ambit of reasonableness, a constitutionally
permissible stop may be transformed into one which violates the Fourth Amendment and
article 1, section 7 of the Tennessee Constitution. State v. Troxell, 78 S.W.3d 866, 871
(Tenn. 2002) (quoting United States v. Childs, 256 F.3d 559, 564 (7th Cir. 2001).
However, “no hard-and-fast time limit exists beyond which a detention is automatically
considered too long and, thereby unreasonable.” State v. Justin Paul Bruce, No. E2004-
02325-CCA-R3-CD, 2005 WL 2007215, at *7 (Tenn. Crim. App., Knoxville, Aug. 22,
2005), no. perm. app. filed.

       In Tennessee, “requests for driver’s licenses and vehicle registration documents,
inquiries concerning travel plans and vehicle ownership, computer checks, and the issuance
                                            - 10 -
of citations are investigative methods or activities consistent with the lawful scope of any
traffic stop.” State v. Gonzalo Garcia, No. M2000-01760-CCA-R3-CD, 2002 WL 242358,
at *21 (Tenn. Crim. App., Nashville, Feb. 20, 2002) (citations omitted), overruled on other
grounds by State v. Garcia, 123 S.W.3d 335 (Tenn. 2003).

        After hearing the evidence presented at the suppression hearing, the trial court
concluded that “the period of detention was reasonable.” The record supports the trial
court’s finding. Officer Barber testified that he approached the Defendant, informed him
of the reason for the stop, and asked for his license and registration. He said that the
Defendant appeared to be nervous in his movement and breathing pattern. Officer Barber
also noticed a large amount of cash in smaller denominations in the Defendant’s wallet.
Initially the Defendant could not find his vehicle registration. The Defendant continued
searching for his registration while Officer Barber returned to his vehicle to check the
Defendant’s license and insurance information. When Officer Barber returned the
documentation to the Defendant, the Defendant had found his registration. Officer Barber
took the registration and as he returned to his vehicle, Trooper Kilpatrick spoke to him.
Another officer also informed Officer Barber that the Defendant had lied about where he
had come from, adding to Officer Barber’s suspicions about illegal activity. After
confirming the Defendant’s registration, he returned the document to the Defendant, issued
a warning, and then asked for consent to search the vehicle. The Defendant declined, and
Officer Barber informed him that the K-9 officer would circle his vehicle. The dog
indicated that there were illegal drugs inside the vehicle providing probable cause for a
search that revealed cocaine, marijuana, and a handgun.

        We conclude that the circumstances in this case did not create an unreasonable
detention. Officer Barber did not detain the Defendant any longer than necessary to
conduct the stop. The stop concluded once Defendant received the warning, at which time
the K-9 officer circled the vehicle and the request to search the Defendant’s vehicle was
appropriate under the circumstances. See State v. Winford McLean, No. E2010-02579-
CCA-R3-CD, 2011 WL 5137177, at *6 (Tenn. Crim. App., at Knoxville, Oct. 28, 2011)
(Defendant’s overall nervous demeanor and criminal history as a “known drug violator”
justified officer’s request for consent to search after the traffic stop lasted 26 minutes), no
perm. app. filed.; State v. Kenneth L. Davis, No. W2008-00226-CCA-R3-CD, 2009 WL
160927, at *4 (Tenn. Crim. App., at Jackson, Jan. 23, 2009) (“The actual issuance of the
citation occurred almost simultaneously with [the officer’s] request to search. The
Defendant’s detention was not unreasonable.”), perm. app. denied (Tenn., June 15, 2009).

      Accordingly, we conclude that there was probable cause for the traffic stop and that
the Defendant was not unreasonably delayed due to the use of the K-9 officer. The
Defendant is not entitled to relief.
                                     III. Conclusion
                                            - 11 -
Based on the foregoing, we affirm the trial court’s judgments.



                                      ____________________________________
                                           ROBERT W. WEDEMEYER, JUDGE




                                   - 12 -